Title: From George Washington to Colonel James Clinton, 17 July 1776
From: Washington, George
To: Clinton, James



Sir.
Head-Quarters N. York July 17th 1776

Your favour of the 13th Inst. was duly Received, The steps you have taken appear to me extreamly proper and that there may be no discouragement in the purchase of Arms of which we stand in great need, I have by the bearer sent you the £300. you request, You will please to keep a particular Account of the

Disburstment in order that it may be bro’t into its proper place of Settlement at a future Day.
Before this reaches you Two Officers of the Artillery whom I dispatched last Sunday will have arrived to Supply the place of those so unhappily disabled, I trust these Accidents will form a Lesson of Prudence & Calmness at such times and particularly excite care & Caution, It is a melancholly Consideration that in these cases we suffer more from our own Artillery than the Enemy.
As the Enemy weigh’d Anchor yesterday with a seeming Intention to pass up the River, I trust every thing is in the best readiness & preparation to receive them.
The Rafts if properly constructed and executed wt. Spirit and intrepidity are most dangerous and alarming Enemies to shiping, unacquainted with the River, the situation of the Ships & many other Circumstances necessary to form a Judgment of the probabi[li]ty of Success, I can only say that I agree in Opinion with your Br[other] that expences ought not to be regarded if the prospect of Sucess is any way encouraging.
You must with them upon whose Opinion you can depend, form the best Judgment & act Accordingly. I am &c. &c.

G.W.

